Hyman, C. J.
The relator, James Gonegal, avers that B. A. Shepherd sued, in the Third District Court of New Orleans, Woodman & Bement, for rent of certain real property in the city of New Orleans, and obtained a writ of provisional seizure ; that, under the writ, the sheriff had seized his goods in the premises let to Woodman & Bement; that he intervened in the suit, and took a rule on the sheriff and plaintiff to show cause why he should not be allowed to dejsosit in court such sum as the court might fix, to be applied in payment of any judgment which plaintiff might obtain, as a lien or pledge on his goods, and that, upon his depositing such sum, his goods should he released from seizure.
He further avers that the judge of said court, after advisement, entered an order dismissing his rule and denying his prayer ; that he is entitled to the remedy applied for ; that the judge, in refusing the rule, declined •to do what in law he was bound to do; that the order of the judge is a denial of justice to him, and that the slowness of ordinary legal forms is likely to produce such a delay, that the public good and the administration of justice will suffer from it.
He prays that a writ of mandamus issue, directing the judge to make the rule absolute, or show cause to the contrary, and that a peremptory mandamus issue ordering him to make it (the rule) absolute.
The complaint against the judge, as set forth, is not that he refused to perform his duties as an officer, but that his decision on the relator’s rule was contrary to law and justice.
This court has only appellate jurisdiction. It is not vested with the power of correcting decrees of other courts, except on appeal. See Const. Art. 70.
It has no authority to take original jurisdiction of the casé, substitute its opinion for that of the judge of the lower court, and force him to pronounce its opiinion, not his own, on the rights of the parties. See 13 An. 482-3.
The probability that the public good and the administration of justice may suffer from delay, as alleged, by relator, cannot give this court original jurisdiction, or the power of reversing the decree of the lower courfc¡ •tiúthout appeal therefrom.
Mandamus refused.